Respondent, as plaintiff, brought this action to recover the purchase price of certain hay sold on written contract to the defendant. From a judgment as prayed for, the defendant has appealed.
The contract covering the sale of the hay is on a printed form, the blanks being filled in with a pencil. In the blank space provided for writing in the grade *Page 228 
is a check mark only. The defense of mutual mistake in writing the contract was tendered, the appellant offering evidence tending to prove that the parties agreed that No. 1 hay was to be delivered under the contract, and that the check mark referred to so indicated, or should be so read; and further offered evidence to the effect that two carloads of the hay delivered were No. 1, the remainder being No. 2 in part, and in part what is known to the trade as "No grade" hay.
Respondent's evidence tends to show that the hay was examined by the purchaser before the contract was made; that no grade was specified or agreed upon, and that the sale was made "as is."
In the last analysis, there is nothing but a question of fact here involved, upon which the trial court found in favor of the respondent. A faithful study of all of the evidence convinces us that it supports these findings, and we can only affirm the judgment.
Judgment affirmed.
MAIN, C.J., BRIDGES, and PARKER, JJ., concur. *Page 229